     Case 2:19-cv-00466-TLN-CKD Document 69 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   PRAKASH NARAYAN,                                No. 2:19-cv-00466-TLN-CKD
12                     Plaintiff,
13          v.                                       ORDER
14   COUNTY OF SACRAMENTO, et al.,
15                     Defendants.
16

17          On March 23, 2020, the magistrate judge filed findings and recommendations (ECF. No.

18   67) herein which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen days. On April 7, 2020, Plaintiff

20   filed objections to the proposed findings and recommendations (ECF. No. 68), which have been

21   considered by the Court.

22          This Court reviews de novo those portions of the proposed findings of fact to which an

23   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

24   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

25   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed

26   findings of fact to which no objection has been made, the Court assumes its correctness and

27   decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th

28   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi
                                                     1
     Case 2:19-cv-00466-TLN-CKD Document 69 Filed 04/20/20 Page 2 of 2

 1   Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 2          The Court has reviewed the applicable legal standards and, good cause appearing,

 3   concludes that it is appropriate to adopt the proposed findings and recommendations in full.

 4   Accordingly, IT IS ORDERED that:

 5          1. The Proposed Findings and Recommendations filed March 23, 2020, are ADOPTED;

 6          2. The City’s motion to dismiss is GRANTED (ECF No. 54); and

 7          3. Plaintiff’s claims against the City are dismissed WITH PREJUDICE.

 8   DATED: April 20, 2020

 9

10

11
                                     Troy L. Nunley
12                                   United States District Judge

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
